EDWARDS, Judge.
This appeal was fixed for argument and all attorneys of record were notified. At the time scheduled for argument, the appellant was not present or represented. Furthermore, no brief had been filed on behalf of appellant, nor had any motion been filed for a continuance.
Pursuant to Rule 7, Section 5(b) of the Uniform Rules — Courts of Appeal, this court, ex proprio motu, considers this appeal abandoned. Therefore, it is ordered that this appeal be dismissed with prejudice.
APPEAL DISMISSED.